     Case 2:13-cv-01591-DJH-DMF Document 315 Filed 09/06/19 Page 1 of 3




 1                                                                                           SKC

 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9        David M. Garcia,                            No. CV-13-01591-PHX-DJH (DMF)
10                             Plaintiff,             ORDER
11        v.
12
          Charles L. Ryan, et al.,
13
                               Defendants.
14
15              Pending before the Court are Defendant Thomas Rawa, M.D.’s Motion for
16    Summary Judgment (Doc. 290) and Defendants Corizon Health, Inc. (“Corizon”), Smalley,
17    Ende, Rojas, Lewis, and Tucker’s (“Corizon Defendants”) Motion for Summary Judgment
18    (Doc. 292).1
19              The Court will deny as moot Defendant Rawa’s Motion for Summary Judgment and
20    will require Plaintiff to clarify the status of settlement negotiations with Corizon and/or
21    Corizon Defendants before ruling on Corizon Defendants’ Motion for Summary Judgment.
22   I.         Defendant Rawa
23              After Defendant Rawa filed his Motion for Summary Judgment, Plaintiff and
24    Defendant Rawa filed a Stipulation of Dismissal (Doc. 301), and the Court approved the
25
                1
26             Also pending are Defendants Jasso, Pacheco, and Thompson’s Motion for
      Summary Judgment (Doc. 297) and Plaintiff’s Cross Motion for Partial Summary
27    Judgment as to Count Three of the Third Amended Complaint (Doc. 299), which the Court
28    will address by separate Order.
     Case 2:13-cv-01591-DJH-DMF Document 315 Filed 09/06/19 Page 2 of 3




 1    Stipulation and dismissed Defendant Rawa from this action with prejudice. (Doc. 302).
 2    Because Defendant Rawa is no longer a defendant in this action, the Court will deny as
 3    moot his Motion for Summary Judgment.
 4    II.    Corizon Defendants
 5           Corizon Defendants filed their Motion for Summary Judgment on May 17, 2019,
 6    and Plaintiff did not file a response. Instead, on July 1, 2019, Plaintiff filed a Notice of
 7    Settlement, informing the Court that Plaintiff and Corizon Health, Inc. had reached a
 8    settlement “concerning all health care claims related to Corizon’s time period of care” and
 9    that “[t]he parties will submit appropriate dismissal documents to the Court upon
10    completion of all settlement logistics.” (Doc. 312 at 1.) Plaintiff’s Notice did not make
11    clear whether “all health care claims related to Corizon’s time period of care” pertained
12    only to the claims against Corizon Health, Inc., as an entity, or if it also included all health
13    care claims from the same time period against all of the individually named Corizon
14    Defendants. Additionally, in the two months since Plaintiff filed the Notice of Settlement,
15    the parties have not filed any stipulations of dismissal or apprised the Court of the status
16    of their settlement agreement.
17           Because a settlement may moot all or part of Corizon Defendants’ Motion for
18    Summary Judgment, the Court will require Plaintiff, within 5 days of this Order, either to
19    file a stipulation of dismissal of Corizon and any Corizon Defendants subject to the
20    settlement noticed to the Court on July 1, 2019 or file a notice informing the Court of the
21    status of that settlement.
22           IT IS ORDERED:
23           (1)    The reference to the Magistrate Judge is withdrawn as to Defendant Rawa’s
24    Motion for Summary Judgment (Doc. 290), and the Motion is denied as moot.
25    ....
26    ....
27    ....
28



                                                   -2-
     Case 2:13-cv-01591-DJH-DMF Document 315 Filed 09/06/19 Page 3 of 3




 1           (2)    Within 5 days of this Order, Plaintiff must either file a stipulation of
 2    dismissal of Corizon and any individually named Corizon Defendants subject to the
 3    settlement noticed to the Court on July 1, 2019 or file a notice informing the Court of the
 4    status of that settlement.
 5           Dated this 6th day of September, 2019.
 6
 7
 8                                                Honorable Diane J. Humetewa
 9                                                United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
